Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
1. 	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via E-Mail from Gregory Gorrie (Reg. No. 36,530) on 1/26/2022. The application has been amended as follows:
CLAIMS
1. (Previously Cancelled)

2. (Presently Amended) An apparatus of a non-Access Point (non-AP) high-efficiency (HE) station (STA), the apparatus comprising: memory; and processing circuitry coupled to the memory, wherein the processing circuitry configured to:
maintain a basic network allocation vector (NAV) and an intra-basic service set (BSS) NAV; and
store the basic NAV and the intra-BSS NAV in the memory,
wherein to maintain the basic NAV and the intra-BSS NAV, the processing circuitry is configured to:
update the intra-BSS NAV based on an intra-BSS physical layer (PHY) protocol data unit (PPDU); and
update the basic NAV based on an inter-BSS PPDU or a PPDU that cannot be classified as intra-BSS or inter-BSS,
wherein the processing circuitry is further configured to:
refrain from transmitting a frame while counters associated with both the intra-BSS NAV and the basic NAV are non-zero; 	perform channel access for transmission of the frame when either the counter associated with the intra-BSS NAV or the basic NAV is zero; and
encode the frame for an uplink orthogonal frequency division multiple-access (OFDMA) transmission.

3. (Previously Presented) The apparatus of claim 2, wherein to update the basic NAV, the processing circuitry is configured to update the basic NAV with a transmission opportunity (TXOP) duration indicated in an HE signal (SIG) A (HE-SIG-A) field of an inter-BSS PPDU or of a PPDU that cannot be classified as intra-BSS PPDU or inter-BSS PPDU, when the TXOP duration is not unspecified.

4. (Previously Presented) The apparatus of claim 2, wherein to update the basic NAV, the processing circuitry is configured to update the basic NAV with a transmission opportunity (TXOP) duration indicated in an HE signal (SIG) A (HE-SIG-A) field of an inter-BSS PPDU or of a PPDU that cannot be classified as intra-BSS PPDU or inter-BSS PPDU, when the TXOP duration is greater than a current value of the basic NAV. 

5. (Previously Presented) The apparatus of claim 2 wherein to update the intra-BSS NAV, the processing circuitry is configured to update the intra-BSS NAV with a duration indicated by a duration field of a physical service data unit (PSDU) of an intra-BSS PPDU when the duration indicated by the duration field of the PSDU is greater than a current value of the intra-BSS NAV and a receiver address (RA) of the intra-BSS PPDU is not a media access control (MAC) address of the non-AP HE STA.

6. (Previously Presented) The apparatus of claim 2, wherein to update the intra-BSS NAV, the processing circuitry is configured to: 
update the intra-BSS NAV when the intra-BSS PPDU does not contain a trigger frame; and


7. (Previously Presented) The apparatus of claim 2, wherein to update the intra-BSS NAV, the processing circuitry is configured to: 
update the intra-BSS NAV with a duration indicated by a duration field of a physical service data unit (PSDU) of the intra-BSS PPDU when the PSDU does not contain a frame that solicits an immediate response; and
refrain from updating the intra-BSS NAV when the PSDU contains a frame that solicits an immediate response.

8. (Previously Presented) The apparatus of claim 2 wherein to update the basic NAV, the processing circuitry is configured to update the basic NAV with a transmission opportunity (TXOP) duration indicated in an HE signal (SIG) A (HE-SIG-A) field of an inter-BSS PPDU or of a PPDU that cannot be classified as intra-BSS PPDU or inter-BSS PPDU, when a duration field of a physical service data unit (PSDU) of the inter-BSS PPDU or the PPDU that cannot be classified does not include duration information.

9. (Cancelled)  

10. (Currently Amended) The apparatus of claim 2 the uplink OFDMA 

11. (Currently Amended) A non-transitory computer-readable storage medium that stores instructions for execution by processing circuitry of an apparatus of a non-Access Point (non-AP) high-efficiency (HE) station (STA), wherein the instructions configure the processing circuitry to:

store the basic NAV and the intra-BSS NAV in memory,
wherein to maintain the basic NAV and the intra-BSS NAV, the processing circuitry is configured to:
update the intra-BSS NAV based on an intra-BSS physical layer (PHY) protocol data unit (PPDU); and
update the basic NAV based on an inter-BSS PPDU or a PPDU that cannot be classified as intra-BSS or inter-BSS,
wherein the processing circuitry is further configured to:
refrain from transmitting a frame while counters associated with both the intra-BSS NAV and the basic NAV are non-zero;
perform channel access for transmission of the frame when either the counter associated with the intra-BSS NAV or the basic NAV is zero; and
encode the frame for an uplink orthogonal frequency division multiple-access (OFDMA) transmission.

12. (Previously Presented) The non-transitory computer-readable storage medium of claim 11, wherein to update the basic NAV, the processing circuitry is configured to update the basic NAV with a transmission opportunity (TXOP) duration indicated in an HE signal (SIG) A (HE-SIG-A) field of an inter-BSS PPDU or of a PPDU that cannot be classified as intra-BSS PPDU or inter-BSS PPDU, when the TXOP duration is not unspecified.

13. (Previously Presented) The non-transitory computer-readable storage medium of claim 11, wherein to update the basic NAV, the processing circuitry is configured to update the basic NAV with a transmission opportunity (TXOP) duration indicated in an HE signal (SIG) A (HE-SIG-A) field of an inter-BSS PPDU or of a PPDU that cannot be classified as intra-BSS PPDU or inter-BSS PPDU, when the TXOP duration is greater than a current value of the basic NAV. 



15. (Previously Presented) The non-transitory computer-readable storage medium of claim 11, wherein to update the intra-BSS NAV, the processing circuitry is configured to: 
update the intra-BSS NAV when the intra-BSS PPDU does not contain a trigger frame; and
refrain from updating the intra-BSS NAV when the intra-BSS PPDU contains a trigger frame.

16. (Previously Presented) The non-transitory computer-readable storage medium of claim 11, wherein to update the intra-BSS NAV, the processing circuitry is configured to: 
update the intra-BSS NAV with a duration indicated by a duration field of a physical service data unit (PSDU) of the intra-BSS PPDU when the PSDU does not contain a frame that solicits an immediate response; and
refrain from updating the intra-BSS NAV when the PSDU contains a frame that solicits an immediate response.

17. (Previously Presented) The non-transitory computer-readable storage medium of claim 11 wherein to update the basic NAV, the processing circuitry is configured to update the basic NAV with a transmission opportunity (TXOP) duration indicated in an HE signal (SIG) A (HE-SIG-A) field of an inter-BSS PPDU or of a PPDU that cannot be classified as intra-BSS PPDU or inter-BSS PPDU, when a duration field 

18. (Cancelled)  

19. (Previously Presented) A wireless communication device configured for operation in a wireless local area network (WLAN), the device comprising:
processing circuitry and associated memory;
transceiver circuitry; and
two or more antennas coupled to the transceiver circuitry,
wherein when the wireless communication device is configured to operate as a non-Access Point (non-AP) high-efficiency (HE) station (STA), the processing circuitry is configured to:
maintain a basic network allocation vector (NAV) and an intra-basic service set (BSS) NAV; and
store counters associated with the basic NAV and the intra-BSS NAV in the associated memory,
wherein to maintain the basic NAV and the intra-BSS NAV, the processing circuitry is configured to:
update the intra-BSS NAV based on an intra-BSS physical layer (PHY) protocol data unit (PPDU); and
update the basic NAV based on an inter-BSS PPDU or a PPDU that cannot be classified as intra-BSS or inter-BSS, and
wherein the processing circuitry is further configured to:
cause the transceiver circuitry to refrain from transmitting a frame while the counters associated with both the intra-BSS NAV and the basic NAV are non-zero; and	configure the transceiver circuitry to perform channel access for transmission of a frame when either the counter associated with the intra-BSS NAV or the basic NAV is zero; and
encode the frame for an uplink orthogonal frequency division multiple-access (OFDMA) transmission by the transceiver circuitry using the two or more antennas.

20. (Previously Presented) The device of claim 19, wherein to update the basic NAV, the processing circuitry is configured to update the basic NAV with a transmission opportunity (TXOP) duration indicated in an HE signal (SIG) A (HE-SIG-A) field of an inter-BSS PPDU or of a PPDU that cannot be classified as intra-BSS PPDU or inter-BSS PPDU, when the TXOP duration is greater than a current value of the basic NAV. 

21. (Previously Presented) The apparatus of claim 20 wherein to update the intra-BSS NAV, the processing circuitry is configured to: 
update the intra-BSS NAV with a duration indicated by a duration field of a physical service data unit (PSDU) of an intra-BSS PPDU when the duration indicated by the duration field of the PSDU is greater than a current value of the intra-BSS NAV and a receiver address (RA) of the intra-BSS PPDU is not a media access control (MAC) address of the non-AP HE STA, unless the intra-BSS PPDU contains a trigger frame. 
Allowable Subject Matter
1. 	Claims 2-8, 10-17 and 19-21 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to an apparatus and a method for updating intra-BSS NAV based on an intra-BSS physical layer (PHY) protocol data unit (PPDU); and
updating basic NAV based on an inter-BSS PPDU or a PPDU that cannot be classified as intra-BSS or inter-BSS.
Prior arts were found for the independent claims as follows:
Yujin Noh et al. (US 2017/0142659 A1)
Jeongki Kim et al. (US 2018/0324859 A1)

 	Kim discloses updating a network allocation vector (NAV) by a station (STA) in a wireless LAN system.
	Applicant uniquely claimed the below distinct features in independent claims 2, 11 and 19 of the instant invention, which are not found in the prior arts, either singularly or in combination:
	Claim 2:
 	An apparatus of a non-Access Point (non-AP) high-efficiency (HE) station (STA), the apparatus comprising: memory; and processing circuitry coupled to the memory, wherein the processing circuitry configured to:
 	maintain a basic network allocation vector (NAV) and an intra-basic service set (BSS) NAV; and
store the basic NAV and the intra-BSS NAV in the memory,
wherein to maintain the basic NAV and the intra-BSS NAV, the processing circuitry is configured to:
update the intra-BSS NAV based on an intra-BSS physical layer (PHY) protocol data unit (PPDU); and
update the basic NAV based on an inter-BSS PPDU or a PPDU that cannot be classified as intra-BSS or inter-BSS,
wherein the processing circuitry is further configured to:

	perform channel access for transmission of the frame when either the counter associated with the intra-BSS NAV or the basic NAV is zero; and
encode the frame for an uplink orthogonal frequency division multiple-access (OFDMA) transmission. 	
Claim 11:
 	A non-transitory computer-readable storage medium that stores instructions for execution by processing circuitry of an apparatus of a non-Access Point (non-AP) high-efficiency (HE) station (STA), wherein the instructions configure the processing circuitry to:
 	maintain a basic network allocation vector (NAV) and an intra-basic service set (BSS) NAV; and
store the basic NAV and the intra-BSS NAV in memory,
wherein to maintain the basic NAV and the intra-BSS NAV, the processing circuitry is configured to:
update the intra-BSS NAV based on an intra-BSS physical layer (PHY) protocol data unit (PPDU); and
update the basic NAV based on an inter-BSS PPDU or a PPDU that cannot be classified as intra-BSS or inter-BSS,
wherein the processing circuitry is further configured to:

perform channel access for transmission of the frame when either the counter associated with the intra-BSS NAV or the basic NAV is zero; and
encode the frame for an uplink orthogonal frequency division multiple-access (OFDMA) transmission.	
Claim 19:
 	A wireless communication device configured for operation in a wireless local area network (WLAN), the device comprising:
 	processing circuitry and associated memory;
transceiver circuitry; and
two or more antennas coupled to the transceiver circuitry,
wherein when the wireless communication device is configured to operate as a non-Access Point (non-AP) high-efficiency (HE) station (STA), the processing circuitry is configured to:
maintain a basic network allocation vector (NAV) and an intra-basic service set (BSS) NAV; and
store counters associated with the basic NAV and the intra-BSS NAV in the associated memory,

update the intra-BSS NAV based on an intra-BSS physical layer (PHY) protocol data unit (PPDU); and
update the basic NAV based on an inter-BSS PPDU or a PPDU that cannot be classified as intra-BSS or inter-BSS, and
wherein the processing circuitry is further configured to:
cause the transceiver circuitry to refrain from transmitting a frame while the counters associated with both the intra-BSS NAV and the basic NAV are non-zero; and
	configure the transceiver circuitry to perform channel access for transmission of a frame when either the counter associated with the intra-BSS NAV or the basic NAV is zero; and
encode the frame for an uplink orthogonal frequency division multiple-access (OFDMA) transmission by the transceiver circuitry using the two or more antennas. 
	
These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILL W LIN/Primary Examiner, Art Unit 2412